Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
In the Case of:
Frank S. Horng, M.D., DATE: January 25, 1996
Petitioner,

Docket No. C-94-357
Decision No. CR410

-v-

The Inspector General.

DECISION

This is a case in which the Inspector General (1.G.)
determined to exclude Petitioner from participating in
the Medicare and Medicaid programs, based on her finding
that Petitioner grossly and flagrantly violated his
obligation under section 1156 of the Social Security Act
(Act) to provide care to Medicare beneficiaries of a
quality that meets professionally recognized standards of
health care.' Although the I.G. determined originally to
exclude Petitioner for a period of three years, she now
asserts that a 10 - 15 year exclusion is reasonable.
Petitioner argues that no exclusion is reasonable. I
conclude that it is reasonable to exclude Petitioner for
a period of three years.

I. Background

On May 19, 1994, the I.G. notified Petitioner that she
had determined to exclude Petitioner from participating
in Medicare and Medicaid for three years. The I.G. told
Petitioner that the exclusion was authorized by section
1156 of the Act. The I.G. based the determination to
exclude Petitioner on a recommendation made by the
Medical Society of Virginia Review Organization (MSVRO),
the peer review organization for the State of Virginia.

' I use the term “Medicaid” to refer to all State
health care programs described in section 1128(h) of the
Act.
2

MSVRO recommended that Petitioner be excluded based on
its findings that, in several instances involving two
Medicare beneficiaries, Petitioner grossly and flagrantly
violated the obligation imposed on him by section 1156(a)
of the Act because he did not provide care of a quality
that meets professionally recognized standards of health
care.” The I.G. advised Petitioner that she had reviewed
MSVRO's recommendation and that she agreed with it and
with the findings on which MSVRO based its
recommendation.

Additionally, the I.G. notified Petitioner that she had
determined that Petitioner was unwilling and unable to
comply with his obligations under section 1156 of the
Act. The I.G. told Petitioner that, in part, she based
this conclusion on MSVRO’s identification of quality of
care problems in Petitioner's treatment of five
additional patients.’ The I.G. advised Petitioner also
that she concluded that Petitioner's failure to comply
with a corrective action plan that was imposed on
Petitioner in 1985 by MSVRO was evidence of Petitioner's
unwillingness to comply with his obligations under the
Act. The I.G. advised Petitioner that his failure to
understand the limitations present at the hospital at
which Petitioner provided care established his inability
to comply with his obligations under the Act.

2 The two patients are referred to in the I.G.’s
notice to Petitioner as RB and IW. The medical records
that pertain to Petitioner’s treatment of patient RB are
in evidence as 1.G. Ex. 2. The medical records that
pertain to Petitioner’s treatment of patient IW are in
evidence as I.G. Ex. 3.

3° The five additional patients are referred to in
the I.G.’s notice to Petitioner as JB, JJ, AM, LO, and
BB. The medical records that pertain to Petitioner’s
treatment of these patients are in evidence as follows:
JB -- I.G. Ex. 1, 14; JJ -- I.G. Ex. 4; AM -- 1.G. EX. 5;
LO -- I.G. Ex. 6; BB -- I.G. Ex. 7.
3

The I.G. advised Petitioner that, prior to the
effectuation of the exclusion, he was entitled to a
preliminary hearing before an administrative law judge
concerning whether he posed a serious risk to patients.
The I.G. determined that Petitioner was entitled to a
preliminary hearing because Petitioner practiced ina
county with a population of fewer than 70,000.

Petitioner requested a hearing, both as to the
preliminary issue of serious risk, and as to the issues
of whether the I.G. was authorized to exclude Petitioner
and whether the three-year exclusion determined by the
I.G. was reasonable. The case was assigned to me. On
August 4 - 5, 1994, I held a preliminary hearing in
Washington, D.C., as to the issue of serious risk. On
August 18, 1994, I issued a ruling in which I found that
Petitioner posed a serious risk to his patients. I
permitted the I.G. to effectuate her exclusion of
Petitioner pending my decision on the remaining issues.

On July 24 - 27, 1995, I held a hearing in Washington,
D.C., on the remaining issues. Prior to the hearing, the
I.G. notified Petitioner that she intended to argue that
the exclusion imposed against Petitioner should be for a
period of 20 years, and not for the three-year period
which the I.G. previously had determined to impose. Tr.
at 7 - 8. Prior to the hearing, Petitioner advised the
I.G. that he was no longer disputing that the I.G. had
authority to exclude him pursuant to section 1156 of the
Act. Id. At the completion of testimony, I afforded the
parties the opportunity to file posthearing briefs. The
parties filed posthearing briefs, and Petitioner filed a
reply to the I.G.'s posthearing brief.

I base my decision on the law, the evidence that I
received at the July 24 - 27, 1995 hearing, and on the
parties' arguments. In reaching my decision, I have not
relied on my August 18, 1994 ruling on the issue of
serious risk, inasmuch as that ruling involved a
preliminary issue and did not address the ultimate issue
of whether an exclusion of a particular duration is
reasonable. In this decision, I am relying on the record
created at the July 24 - 27, 1995 hearing, although the
record also includes the evidence which I received on
August 4 - 5, 1994.‘

* The evidence which I received at the July 24 -
27, 1995 hearing includes the exhibits which were offered
and received at the August 4 - 5, 1994 hearing. Tr. at
11 - 12; 22 - 45. Also, the record of the July 24 - 27,
4

II. Issue, findings of fact, and conclusions of law

The only issue remaining to be decided in this case is
what, if any, exclusion is reasonable. Petitioner
acknowledges that the I.G. has the authority to exclude
him.’ I make the following findings of fact and
conclusions of law (Findings) which support my conclusion
that a three-year exclusion is reasonable. I discuss
these Findings in detail below.

1. The purpose of an exclusion under section 1156
of the Act is to protect federally funded health
care programs, and the beneficiaries and recipients
of those programs, from an individual who is not
trustworthy to provide care.

2. Petitioner is a board-certified surgeon who has
practiced medicine and surgery in Luray, Virginia,
for more than 20 years.

3. Petitioner performed many surgeries at Page
Memorial Hospital (Page Memorial), a small rural
hospital, which is equipped to handle routine and
minor surgeries, but which is not equipped to handle
extremely complex surgeries.

4. Petitioner misjudged the risks of performing
surgeries at Page Memorial in light of the need for
performing surgeries there.

5. Petitioner committed errors in performing
surgeries, which caused harm to his patients.

6. Petitioner committed errors in his medical
practice, other than surgery, which caused harm to
his patients.

1995 hearing includes the transcript of the August 4 - 5,
1994 hearing, which was identified and received into
evidence as I.G. Ex. 25.

5 Petitioner does not acknowledge that he committed
a gross and flagrant violation of his obligation to
provide care which meets professionally recognized
standards of health care. However, by acknowledging that
the I.G. has the authority to exclude him, Petitioner has
conceded at least that he engaged in conduct which failed
to meet the obligations imposed on him by section 1156 of
the Act and that he demonstrated an unwillingness or
inability to comply with those obligations.
5

7. Petitioner altered medical records in order to
cover up his errors.

8. Petitioner attempted to shift responsibility for
his errors to other individuals.

9. Petitioner has acknowledged committing some
errors and has made attempts to conform his practice
to professionally recognized standards of health
care.

10. Petitioner is dedicated to the welfare of his
patients and intends to provide them with a good
quality of care.

11. Petitioner has not acknowledged fully the
extent of his errors or his attempts to cover up
past errors.

12. Petitioner continues to attempt to attribute
responsibility for some of his errors to other
individuals.

13. The preponderance of the evidence establishes
that Petitioner remains untrustworthy to provide
care to program beneficiaries and recipients.

14. <A three-year exclusion is reasonable in this
case.

III. Analysis of the law (Finding 1)

Section 1156 of the Act imposes on providers and
practitioners who provide care to beneficiaries and
recipients of federally funded health care programs
duties which include the requirement that they provide
care of a quality which meets professionally recognized
standards of health care. Act, section 1156(a)(2). The
Act authorizes the Secretary, based on the recommendation
of a peer review organization, to exclude a provider or
practitioner who grossly and flagrantly violates his or
her obligation to provide care in accordance with
professionally recognized standards of health care. Act,
section 1156(b) (1).

Typically, a case brought under section 1156 involves two
issues: the authority of the I.G. to impose an
exclusion, and whether the exclusion imposed by the I.G.
is reasonable. In this case, however, there remains only
6

one issue for me to decide. That is the issue of what,
if any, exclusion is reasonable.

A. The standard for review of exclusions imposed
under section 1156

In a case involving the issue of the I.G.'s authority to
exclude, the evidence relevant to that issue is that
which was obtained and reviewed by the peer review
organization recommending the exclusion to the I.G. That
is so because the I.G.'s authority to exclude under
section 1156 derives from the peer review organization's
recommendation. Anthony G. Corkill, M.D., DAB CR289, at
32 - 33 (1993).

A broader test of relevancy applies to the issue of
whether an exclusion of a particular duration is
reasonable. Exclusion is a remedy and not a punishment.
The purpose of an exclusion imposed under section 1156 is
to protect the integrity of federally funded health care
programs and the beneficiaries and recipients of those
programs from untrustworthy individuals. Corkill at 50.
An excluded practitioner has a right to a de novo hearing
under section 1156 of the Act. In deciding whether it is
reasonable to impose an exclusion of a given duration
against an individual, I must consider all evidence that
relates to that individual's trustworthiness to provide
care. The evidence may include evidence that was
considered by the peer review organization in its
deliberations, but it may also include additional
evidence that relates to the provider's trustworthiness.
Corkill at 32 - 33, 50.

Evidence which relates to an individual's trustworthiness
may consist of evidence showing that, in the past, the
individual has violated his or her obligation to provide
care that meets professionally recognized standards of
health care. Such evidence may predict a propensity by
the individual to commit additional misconduct in the
future. Also relevant is evidence which relates to the
manner in which the individual confronted his or her
errors or misconduct. Evidence which shows that the
individual attempted to conceal errors or misconduct, or
to deflect to others the blame for his or her errors or
misconduct, is proof that the individual has attempted to
avoid responsibility in the past, suggesting that the
individual may be untrustworthy in the future.

Attempts by an individual to identify and correct a
tendency to make errors or to avoid repeating misconduct
is evidence that the individual may be trusted to provide
care. Where conflicting evidence exists of an
7

individual's conduct and motivation, the conflicting
evidence must be reconciled and balanced, in order to
determine a remedy that is reasonable. Where the
preponderance of the evidence establishes legitimate
reasons to doubt the individual's trustworthiness, that
individual ought to be excluded for a period of time long
enough to assure that programs, beneficiaries, and
recipients are protected.

In this case, both the I.G. and Petitioner introduced
evidence which related to the remedy issue but which was
not considered by MSVRO in its review of Petitioner's
current case.® The I.G. introduced evidence concerning
Petitioner's treatment of seven additional patients
specifically referred to in the May 19, 1994 notice
letter to Petitioner and in MSVRO's recommendation to the
I.G.’ The evidence concerning these seven additional
patients relates to surgery and medical care provided by
Petitioner going back to 1984. Petitioner introduced
evidence from members of his community concerning the
care he had provided to them. He introduced evidence
concerning his recent medical practice and the medical

6 petitioner had been involved with MSVRO prior to
the present case. In 1985, MSVRO conducted an
investigation into the care Petitioner provided to
patients. MSVRO proposed that sanctions be imposed
against Petitioner. I.G. Ex. 11. Based on the 1985
investigation, Petitioner entered into a corrective
action plan with MSVRO.

7 These seven patients are referred to as FB, MT,
H, C, D, A, and P. Petitioner’s treatment of some of
these patients was the subject of the 1985 MSVRO
investigation. Relevant records of the treatment that
Petitioner provided to FB and MT are in I.G. Ex. 8. The
contemporaneous records of Petitioner’s treatment of H,
Cc, D, A, and P are not in evidence. However, the
exhibits and transcript of the hearing do contain
references to Petitioner’s treatment of H, C, D, A, and
P. See I.G. Exs. 11, 12. I cite to the relevant
exhibits and testimony in my discussion of the evidence.
8

training and continuing medical education he obtained
subsequent to MSVRO's review of cases he had handled.

B. The circumstances under which an administrative

law judge may increase the length of an
exclusion

In this case, the I.G. determined originally to exclude
Petitioner for a period of three years. Shortly prior to
the July 24 - 27, 1995 hearing, the I.G. advised
Petitioner that she would ask me to find that an
exclusion of 20 years is reasonable. In her posthearing
brief, the I.G. argues that an exclusion in the range of
10 - 15 years is reasonable. I.G. posthearing brief at
44,

The I.G.'s argument that I should impose an exclusion of
more than three years raises the question of whether I
have the authority to impose an exclusion which exceeds
in length that which the I.G. determined to impose
originally. I conclude that I have the authority, in the
appropriate case, to impose an exclusion of a duration
that is greater than that which is imposed by the I.G.

My authority to hear and decide this case is set forth in
regulations contained in 42 C.F.R. Part 1005. Under
these regulations, an administrative law judge has the
authority to decrease or increase the duration of an
exclusion imposed by the I.G. 42 C.F.R. § 1005.20.

It is appropriate to increase the duration of an

exclusion beyond that which was imposed originally by the
I.G. if the preponderance of the evidence proves that the
excluded individual is so untrustworthy as to necessitate

a lengthier exclusion. Sunil R. Lahiri, M.D., DAB CR348
(1994). As I discuss below, I do not find that an

exclusion of more than three years' duration is
necessary.

Iv. Analysis of the evidence (Findings 2 - 12)

A. Introduction

The evidence of Petitioner's past medical and surgical
practice introduced by the I.G. proves that Petitioner
made judgment and treatment errors and committed
misconduct of such a degree of severity that, if this
evidence were considered in isolation, would justify the
imposition of a very lengthy exclusion. More than once,
Petitioner misjudged the risks to his patient of
performing surgery or overestimated the benefits that his
patient might obtain from risky and dangerous surgery.
9

Petitioner committed gross errors in his surgical
practice and in the medical care he gave to patients.
Petitioner's misjudgments and errors caused needless
suffering and even death to some patients. Petitioner
attempted to cover up or conceal some of his errors. He
attempted to shift responsibility for his judgment errors
to other individuals. On some key questions of
accountability, Petitioner continues to deny having made
errors or committing misconduct. Petitioner's failure to
accept full responsibility for all of his past errors and
misconduct is strong evidence that he remains
untrustworthy.

However, the evidence introduced by Petitioner shows that
he is attempting to avoid repeating in the future the
errors and misconduct he committed in the past.
Petitioner is a dedicated and caring physician.
Petitioner now accepts responsibility for some of his
past misjudgments and practice errors. He has attempted
to rectify his propensity to make judgment errors.

The Findings I make concerning the setting in which
Petitioner practices and the errors and misconduct that
Petitioner committed (Findings 3 - 8) are in large
measure supported by the testimony of the experts who
testified on behalf of the I.G. These experts are:
Worthington G. Schenk, III, M.D. (I1.G. Ex. 25 at 149 -
216); Steven A. Templeton, M.D. (I.G. Ex. 25 at 217 -
256); Quincy A. Ayscue, M.D. (Tr. at 51 - 113); David R.
Antonio, M.D. (Tr. at 114 - 192); and Steven A.
Schechner, M.D. (Tr. at 298 - 378). I find each of these
experts to be well-qualified in his respective field of
medicine. I find each of these experts to be unbiased
and persuasive.

In some respects, the testimony offered by the I.G.'s
experts regarding Petitioner's practice of surgery was
contradicted by that offered by an expert witness, Harry
LeVeen, M.D. (I.G. Ex. 25 at 336 - 446), who testified on
behalf of Petitioner. Dr. LeVeen is a board-certified
general surgeon with many years' experience. Id. at 336
-338. I find Dr. LeVeen's opinions to be, in general,
less credible than those offered by the I.G.'s experts in
surgery. Furthermore, Dr. LeVeen's testimony did not
address the expert opinion offered by Dr. Ayscue, who is
an anesthesiologist, or the expert opinion offered by Dr.
Antonio, who is an orthopedic surgeon. In some respects,
Dr. LeVeen's testimony was misleading or evasive. Thus,
I do not find Dr. LeVeen's opinions to be persuasive.

It is not necessary for me to discuss all of the
testimony that Dr. LeVeen gave which I find to be
10

unpersuasive, misleading, or evasive. However, one
example of the misleading testimony offered by Dr. LeVeen
consists of his attempt to cast doubt on the value of an
opinion offered by Dr. Schenk. Dr. Schenk opined that it
was not safe for Petitioner to have performed hernia
surgeries in his office. I.G. Ex. 25 at 210 - 212. Dr.
LeVeen testified on direct examination that there existed
a "vast literature" that had not been addressed by Dr.
Schenk, in Dr. Schenk's testimony, concerning the safety
of performing certain surgeries in an outpatient setting.
I.G. Ex. 25 at 347. Dr. LeVeen offered this testimony to
support his opinion that it is safe for a physician to
perform hernia surgery in an office setting and, also, to
suggest that Dr. Schenk was either uninformed or not
forthcoming in his testimony. Id. In fact, and as
became apparent later in the course of Dr. LeVeen's
testimony, the "vast literature" that Dr. LeVeen was
referring to addressed the safety of surgery in
outpatient surgical centers and not in physicians’
offices. Id. at 403 - 404.

Petitioner has argued that some of the judgments and
decisions he made were vindicated by a study performed by
an entity known as Interqual. See P. Exs. 13, 24. I
have considered the Interqual study in my evaluation of
the evidence, and I find it not to be persuasive. There
is no evidence as to the methodology by which the study
was performed. The study does not explain its findings
in meaningful detail.

Petitioner is himself qualified to testify about his
professional specialty. I do not find Petitioner's
opinions about the surgeries he performed to be
persuasive. His testimony was self-serving, and, on key
issues, not credible.

However, I find Petitioner to be credible in his
assertions that he is dedicated to the welfare of his
patients and is motivated to provide good quality care to
his patients. Furthermore, I find credible the testimony
of John B. Mansfield, M.D., concerning Petitioner's
current office practice and Petitioner's attempts to
conform his practice to professionally recognized
standards of health care. I.G. Ex. 25 at 447 - 472; Tr.
at 689 - 755.* Findings 9 and 10, which address
Petitioner's motivation and his efforts to conform his

8 However, for the reasons that I discuss in this
decision, I do not agree with Dr. Mansfield’s opinion
that Petitioner should not be excluded.
11

practice to professionally recognized standards of health
care, are to a large extent based on the credible parts
of Petitioner's testimony and on the testimony of Dr.
Mansfield.

B. Petitioner's background and training and his
medical practice (Finding 2)

Petitioner is a physician who is board-certified in
general surgery. P. Ex. 36. Additionally, Petitioner
provides general medical care to many of his patients.
Petitioner received his medical education in Taiwan. Tr.
at 649. He obtained surgical and medical training in the
United States. Id. at 651 - 656. In 1973, Petitioner
established a medical and surgical practice in Luray,
Virginia. P. Ex. 36; Tr. at 657 - 659. He has practiced
there since then.

Petitioner performed numerous surgeries during the course
of his practice in Luray. P. Ex. 48; Tr. at 665 - 666.
Petitioner performed many of his surgeries at Page
Memorial. Tr. at 658, 661. On March 2, 1993, Petitioner
resigned as a member of the Page Memorial medical staff.
I.G. Ex. 20 at 4 - 5. Petitioner no longer has
privileges at Page Memorial. Petitioner continues to
maintain an office practice in Luray. He performs
outpatient surgeries in his office, which is well
equipped to perform minor surgical procedures. Tr. at
696 -697, 711.

c. The setting in which Petitioner practices
(Finding 3)

Luray is in Page County, Virginia. Tr. at 382. The
county's hospital is Page Memorial. This is a small
rural hospital which is licensed for 54 beds. I.G. Ex.
25 at 219. Its average in-patient population is about 15
- 20. Id. The hospital has an emergency room with five
patient beds. Id. Page Memorial lacks facilities to
provide critical patient care which meets professionally
ecognized standards of health care. I1.G. Ex. 25 at 175;
Tr. at 340 - 343. The hospital does not have an
intensive care unit. I.G. Ex. 25 at 219. Anesthesiology
services are provided by a nurse anesthetist, and not by
an M.D. anesthesiologist. Id. at 175, 191; Tr. at 56,
105, 340. The hospital does not have a blood bank. Tr.
at 340. Although Page Memorial is an adequate facility
at which to perform relatively routine surgeries such as
biopsies and hernia repairs, it is not equipped
sufficiently to serve as a facility at which to perform
surgeries that are extremely complicated. Tr. at 340 -
343. It is especially ill-equipped to serve as a

12

facility at which to perform surgeries involving patients
who might suffer potentially-life threatening
complications, either from the surgeries, or from
underlying medical conditions, or from both. Id.

For patients in the Luray area who might require complex
surgery, there exist alternatives to having the surgeries
performed at Page Memorial. The University of Virginia
Hospital at Charlottesville, Virginia is about a one and
one-half hour drive from Luray. I.G. Ex. 25 at 190.
Luray is located only about 50 miles from the Washington,
D.C. Beltway. Id. In emergency cases, patients may be
transported to Charlottesville or to another facility by
helicopter. In finding that there exist alternatives to
having surgery performed at Page Memorial, I am not
suggesting such alternatives would exist in every case.
Conceivably, there might exist a case where the emergency
is so dire, or the time within which to act is so short,
that there exists no alternative to performing surgery at
Page Memorial. However, I do not find that to have been
the case with respect to any of the surgeries that
Petitioner performed which I discuss in this decision.

D. Petitioner's errors in judgment in deciding to
perform surgery at Page Memorial (Finding 4)

On two occasions, Petitioner erred by electing to perform
surgery at Page Memorial when, given the limitations of
the facility, the surgeries should have been performed
elsewhere. Petitioner may have thought that he was
acting in his patients' best interest by electing to
perform surgeries at Page Memorial. But, Petitioner
failed to measure the benefits that his patients might
have obtained from surgery against the risks which were
inherent in performing such surgery at Page Memorial.

The consequence in each case was that Petitioner placed
his patient in jeopardy which far outweighed any benefits
that might have been obtained by performing the surgery
at Page Memorial.

1. Patient A

The first of the two cases involved surgery which
Petitioner performed on Patient A, on December 24, 1985,
at Page Memorial. I1.G. Ex. 11 at 14. The type of
surgery which Petitioner performed on Patient A, repair
of an aortic aneurysm, was described by Petitioner's own
witness, Dr. Mansfield, as among the most complex
surgeries that a general surgeon might be called upon to
perform. Tr. at 748. The preponderance of the evidence
is that the surgery Petitioner performed was elective,
not emergency, surgery. Ample time existed to transport
13

Patient A to a facility that was better equipped for
aneurysm surgery than was Page Memorial. Page Memorial
was inadequately equipped as a facility at which to
perform aneurysm surgery, and Petitioner unnecessarily
placed Patient A at risk of complication or death by
performing the surgery there.®

Patient A first appeared at the Page Memorial emergency
room. I.G. Ex. 12 at 6. Petitioner was notified about
the patient by telephone. Id. The patient was
transported by automobile to Petitioner's office, where
Petitioner performed a sonogram to confirm the presence
of an aneurysm. Id. at 7 - 9. Petitioner had Patient A
transported back to Page Memorial by automobile. I.G.
Ex. 25 at 189. Patient A was admitted and placed ina
room. Id. Petitioner performed a physical examination
of Patient A and prepared a patient history of the
patient. Id. Then, Petitioner performed aneurysm repair
surgery on Patient A.

The surgery that Petitioner performed on Patient A was
elective, not emergency, surgery. I.G. Ex. 25 at 188 -
189. Although Petitioner asserts that Patient A had
possibly experienced a ruptured aneurysm, the clinical
evidence does not establish that Patient A's aneurysm had
ruptured. I.G. Ex. 12 at 10; I.G. Ex. 24 at 2; see Tr.
at 883 - 884. Petitioner admits that he did not
determine, even during surgery, that, in fact, Patient A
had experienced a ruptured aneurysm. I1.G. Ex. 12 at 35.
Patient A could have been transferred to any of five
hospitals that were better equipped to perform aneurysm
surgery than was Page Memorial during the time it took to
transport him to Petitioner's office, examine him there,
transport him back to Page Memorial, process his
admission, examine him again at the hospital, and prepare
him for surgery. I.G. Ex. 25 at 189.

Page Memorial was manifestly ill-equipped as a facility
at which to perform aneurysm surgery. It lacked adequate
anesthesia services. I.G. Ex. 25 at 191. It did not
have adequate blood bank facilities. Id. The skills and
abilities of its personnel were limited. Id.

In discussing the case of Patient A with MSVRO,
Petitioner asserted that Patient A had refused to be

° patient A died shortly after Petitioner performed
the surgery. However, I do not find that the patient’s
death necessarily resulted from the surgery being
performed at Page Memorial.
14

transferred to a facility other than Page Memorial.
Petitioner has introduced a statement by Patient A's son
in which the son asserts that Patient A had refused to be
treated at any hospital other than Page Memorial. P. Ex.
26. I am not persuaded by this statement that Petitioner
was relieved of his obligation to transfer Patient A to a
facility which was better equipped for aneurysm surgery
than was Page Memorial. I cannot determine from the
statement whether Petitioner informed Patient A of the
risks of surgery at Page Memorial prior to Patient A
expressing a desire not to be transferred. In fact, it
is unclear from the statement whether Petitioner ever
discussed with Patient A the risks of having surgery at
Page Memorial, as opposed to having the surgery performed
elsewhere.

Petitioner argues that a report prepared by H.M. Lee,
M.D., Chairman of the Division of Vascular Surgery,
Medical College of Virginia, supports Petitioner's
decision to perform aneurysm repair surgery on Patient A.
P. Ex. 25. I do not find this report to be persuasive.
It assumes that Patient A experienced a ruptured
aneurysm, when, in fact, the evidence does not show that
Patient A experienced a ruptured aneurysm. See P. Ex. 25
at 4.

Petitioner argues that it was appropriate for him to have
performed the surgery because, prior to performing it, he
received a second opinion which supported his decision to
perform surgery. It is true that, prior to performing
the surgery, Petitioner received a second opinion by
telephone that surgery would be appropriate, given the
circumstances related by Petitioner in the telephone
conversation. However, although there is no evidence
that Petitioner attempted to mislead the physician whom
he consulted, I am not persuaded that Petitioner
accurately described the condition of Patient A in his
telephone conversation with that physician. Petitioner
may have represented mistakenly that Patient A had
suffered a ruptured aneurysm when, in fact, the patient
was experiencing a leaking aneurysm.

2. Patient RB

On December 19, 1990, Petitioner performed surgery on
Patient RB at Page Memorial. I.G. Ex. 2 at 125 - 127;
Tr. at 309 - 313. The operation consisted of a five-hour
procedure. Tr. at 309. The surgery that Petitioner
performed on Patient RB consisted of removal of an
esophageal stricture (a narrowing of the patient's
esophagus) at a point just above the patient's stomach.
Tr. at 305. The operation involved removing the lower
15

portion of Patient RB's esophagus, including the
stricture, and the upper part of the patient's stomach,
and then joining together the remnants of the two organs
with staples. Tr. at 307 - 314.

The preponderance of the evidence is that it was
inappropriate for Petitioner to have performed the
surgery on Patient RB. Tr. at 334 - 335. The operation
which Petitioner performed on Patient RB is among the
most complex and difficult that a community surgeon might
perform. Tr. at 319. The surgery was entirely elective.
Although Patient RB was experiencing discomfort and
difficulty eating as a consequence of the stricture, she
was not in any immediate danger. Tr. at 334. There were
ways to provide nutrition to Patient RB and to counteract
the problems caused to her by the stricture that were far
less drastic and risky than was the surgery performed on
Patient RB by Petitioner. Id.

Furthermore, the facilities at Page Memorial were
inadequate to meet the demands created by the surgery
that Petitioner performed on Patient RB. Tr. at 340 -
344. If the surgery was to have been performed at all,
it should have been performed at a facility that was
equipped to deal with the contingencies that might arise
from the surgery.

Petitioner asserts that Patient RB refused to consider
alternative treatment or an alternative location for her
surgery. I do not find that Patient RB's expressed
desires justified Petitioner's undertaking such drastic
and risky elective surgery on Patient RB at Page
Memorial. Petitioner should have refused to perform the
surgery, in light of its elective nature, and the obvious
and unnecessary risks that the surgery entailed. Tr. at
336.

Petitioner avers that he received special privileges from
Page Memorial's chief of staff to perform the surgery on
Patient RB. However, the fact that Petitioner may have
received such privileges does not justify Petitioner's
decision to perform the surgery on Patient RB. The
surgery was inappropriate despite the concurrence of the
16

chief of staff of the hospital with Petitioner's decision
to perform the surgery.

E. Errors Petitioner committed in his surgical

practice (Finding 5)

Petitioner committed egregious errors in his surgical
practice, to the detriment of his patients. These errors
included failures: to assess accurately the patient's
condition and to perform appropriate surgery on the
patient; to identify and respond to complications that
preexisted surgery or arose during surgery; and to
utilize correct surgical and aftercare techniques.

1. Patient RB

Petitioner committed two errors which adversely affected
Patient RB and which may have resulted in her decline and
eventual death. First, Petitioner failed to suture the
staple line which he had used to close an opening he had
made in the wall of Patient RB's stomach in order to
facilitate surgery. I.G. Ex. 10 at 95; Tr. at 318.
Failure to suture the staple line was an error, because,
in this type of surgery, there is a risk that the staple
line might rupture, and suturing provides reinforcement.
Tr. at 318 - 319, 328.

Second, several days after the surgery, Petitioner placed
Patient RB on a liquid diet, and then on a diet which
included small meals, notwithstanding the fact that tests
showed that fluids were not passing through the lower
half of Patient RB's stomach. I.G. Ex. 2 at 34 - 37,
198; Tr. at 321 - 322. The decision to place Patient RB
on a liquid diet followed by small meals was a major
error in judgment by Petitioner. Tr. at 347 - 348.
Shortly thereafter, the staple line which Petitioner had
used to close the opening in RB's stomach ruptured, as a
consequence of the build-up of food in Patient RB's
stomach. Tr. at 347. The contents of the patient's
stomach spilled into her chest cavity. Petitioner
attempted to correct the consequences of his errors by
reoperating on Patient RB in order to close the burst
staple line and to reinforce it. However, Patient RB
developed complications from which she never recovered.
I.G. Ex. 2 at 16 - 17; Tr. at 331 - 333.

Petitioner argues that his failure to reinforce the
staple line was due to the poor condition of Patient RB's
tissue. I find this explanation to be unpersuasive.
Petitioner did reinforce the staple line after the second
surgery. If, in fact sufficient tissue was present at
the second surgery to allow reinforcement, then that
17

tissue would have been present also at the first surgery.
Tr. at 329 - 330.

2. Patient IW

Patient IW was an elderly woman suffering from
circulatory impairments and diabetes, who was first seen
by Petitioner at Page Memorial for treatment of a
gangrenous left big toe. I.G. Ex. 3 at 9 - 10; I.G. Ex.
15 at 13; Tr. at 60. On December 8, 1989, Petitioner
amputated the toe, using a local anesthetic agent. I.G.
Ex. 3 at 9 - 10; I.G. Ex. 15 at 12, 14. However, in
January 1990, Patient IW was readmitted, suffering from
additional infection in her left foot. On January 17,
1990, Petitioner performed a transmetatarsal amputation
of Patient IW's left foot. I.G. Ex. 3 at 65 - 66; I.G.
Ex. 15 at 15 - 18; Tr. at 77, 123 - 124. Shortly prior
to this second operation, while anesthetized in the
operating room, Patient IW suffered an episode of cardiac
arrest. Tr. at 123. The patient was resuscitated, and
Petitioner initiated the surgery. Id. During the
surgery, Patient IW suffered a second cardiac arrest.
Tr. at 123 - 124. Patient IW died shortly after
completion of the surgery.

Petitioner committed errors in his evaluation of Patient
IW and in his performance of surgery on the patient which
may have led to the patient's death. Petitioner failed
to evaluate properly Patient IW's peripheral circulation
prior to amputating her left big toe. Tr. at 119. It
was obligatory for Petitioner to document the degree of
impairment of Patient IW's circulation prior to embarking
on surgery because of the patient's history of diabetes
and severe circulatory disease. Id. Petitioner ran the
risk of performing inadequate surgery if, in fact, the
patient's circulation was more greatly impaired that
Petitioner assumed it to be. There was equipment at Page
Memorial that Petitioner could have used, but did not, to
map Patient IW's peripheral circulation. I.G. Ex. 25 at
276.

Patient IW's second admission at Page Memorial was a
consequence of Petitioner's failure to evaluate
adequately the patient's peripheral circulation at the
time of the patient's first hospitalization. Tr. at 120,
125. Petitioner failed again to evaluate Patient IW's
peripheral circulation at the time of her second
hospitalization prior to performing additional surgery on
Patient IW. Tr. at 121. Petitioner could not make an
informed judgment as to the nature of the treatment or
surgery to administer to Patient IW because Petitioner
18

failed to study adequately the patient's circulation on
either of her admissions to Page Memorial.

Petitioner argues that he did not do extensive
circulation studies on Patient IW because they were
unnecessary and not cost-efficient. This assertion is
belied by the evidence I have discussed. I conclude that
circulation studies were necessary in this patient, at
the very least, to determine the degree of surgery that
was necessary to address her infection.

Petitioner made a serious error in judgment in deciding
to proceed with the second surgery on patient IW after
she experienced an episode of cardiac arrest prior to
commencement of the surgery. Although Patient IW needed
surgery to address the continuing infection in her foot,
Petitioner should not have proceeded with surgery once
Patient IW experienced her first episode of cardiac
arrest. Tr. at 129.

Petitioner's judgment failures in the case of Patient
IW's second surgery were compounded by his failure to
properly manage administration of anesthesia to the
patient. A nurse anesthetist administered anesthesia to
Patient IW at her second surgery. Petitioner, as the
surgeon in charge, was responsible, not only for his
surgery, but also for the administration and monitoring
of anesthesia. Tr. at 130 - 131. However, it is
apparent from a review of the record, including
Petitioner's testimony, that he failed to monitor closely
the performance of the nurse anesthetist. Tr. at 780 -
782.

The preponderance of the evidence establishes further
that, once Patient IW experienced the first episode of
cardiac arrest, either Petitioner or the nurse
anesthetist administered medications to the patient that
were inappropriate, and which may have led to her second
episode of cardiac arrest. The administration of
Atropine and Epinephrine to Patient IW in response to her
first episode of cardiac arrest raised her heart rate to
a dangerously high level of 140 - 150 beats per minute.
I.G. Ex. 3 at 119, 124; Tr. at 84. Petitioner had
ordered that this situation be treated by the
administration of inappropriate medications. Tr. at 85.
Patient IW's heart rate then decreased to a dangerously
low level, and she experienced a second episode of
cardiac arrest. Tr. at 86.

Petitioner argues that Interqual reviewed his treatment
of Patient IW and found it to be without fault. However,
19

for the reasons I discuss above, I find the Interqual
study not to be persuasive. See P. Exs. 13, 24.

3. Patient MT

Patient MT was an elderly woman who suffered a fracture
of her left hip. On August 25, 1989, Petitioner
operated on Patient MT to repair the fracture.

Petitioner inserted an Austin-Moore prosthesis in the
patient's femur, in an attempt to replace the fractured
hip. I.G. Ex. 8 at 129 - 130. The patient's hip was not
x-rayed after the surgery, until September 13, 1989.

I.G. Ex. 8 at 209. Nurses treating the patient observed
that Patient MT's hip had become swollen and deformed
days after the surgery. I.G. Ex. 8 at 129 - 130. The x-
ray taken on September 13, 1989 showed that the
prosthesis had broken through the shaft of MT's femur and
was at a right angle to the femur with its tip close to
the surface of the patient's skin. I.G. Ex. 8 at 209;
Tr. at 149 - 151. No further attempts were made to
repair MT's fractured hip and she was discharged after
consultation with her family. I.G. Ex. 8 at 130.

Patient MT was discharged from Page Memorial in worse
condition than she was in when she entered the hospital.
Tr. at 152.

Patient MT suffered from advanced osteoporosis at the
time of the surgery and her bones were in extremely
fragile condition. I.G. Ex. 8 at 203; Tr. at 145, 147,
854. Petitioner recognized this. During the surgery, he
attempted to reinforce the prosthesis by placing three
wires and three bands around Patient MT's femur. Tr. at
150. The preponderance of the evidence is that
Petitioner erred in attempting to reinforce Patient MT's
femur in this manner. The bands did not provide
additional support for the prosthesis and may have
contributed to the subsequent breakout of the prosthesis.
Tr. at 151. There were other techniques available to
Petitioner which would have been more likely to reinforce
the prosthesis, including the use of a prosthesis with a
longer shaft than that used by the Petitioner, and the
use of bone cement. Id.

Petitioner cannot justify his failure to use bone cement
or a more appropriate prosthesis by arguing that these
aids may not have been available at Page Memorial. If
that is so, then Petitioner should not have attempted to
perform the surgery. Petitioner should have ordered
Patient MT transferred to a facility where appropriate
aids were available.
20

The I.G. alleges that Petitioner fractured Patient MT's
femur during surgery and his installation of reinforcing
bands may have been an effort to compensate for this.

Tr. at 150, 152. Petitioner denies fracturing Patient
MT's femur. It appears from the patient's hospital
records that Petitioner did fracture the patient's femur.
I.G. Ex. 8 at 129. However, it is not necessary for me
to resolve this issue in order to decide that Petitioner
erred in his surgical technique. Whether the fracture
occurred during surgery or afterward, the use of
reinforcing wires and bands to reinforce the patient's
femur, in lieu of other, more appropriate techniques, was
wrong. Tr. at 150 - 152, 157 - 161.

The preponderance of the evidence establishes also that
Petitioner erred in his management of Patient MT's
aftercare. Petitioner should have ordered frequent
postsurgical x-rays of the patient's hip in light of the
fragile condition of Patient MT's bones. Petitioner's
failure to assure that the patient was x-rayed, for
approximately 19 days after the surgery, was an obvious
error in the care he provided to the patient. Tr. at 148
- 149.

4. Additional errors made by Petitioner during
surgery

Petitioner made substantial errors in his performance of
surgery in cases in addition to the three cases that I
have discussed in detail. These errors contribute to an
overall picture of a surgeon who was prone to making
grave misjudgments in assessing the problems he treated
by performing surgery, in using inappropriate surgical
techniques, and in providing inadequate aftercare to his
patients. The additional instances of errors include the
following.

a. Patient JJ

On August 18, 1991, Petitioner operated on Patient JJ.
I.G. Ex. 4 at 5, 33. During this surgery, Petitioner
installed an Austin-Moore prosthesis to repair a fracture
in the patient's left hip. I.G. Ex. 4 at 5, 33, 65.
However, he first initiated surgery on the patient's
right hip, assuming erroneously that it was the right hip
that had sustained a fracture. Tr. at 934 - 935.
Petitioner failed to review x-rays prior to the surgery
that would have shown him that the fracture was to
Patient JJ's left hip. Id. Petitioner discovered his
21

error only after he had made an incision on the patient's
right hip. Id.

b. Patient H

In October 1984, Petitioner operated on Patient H to
remove her entire bowel. I.G. Ex. 11 at 8; I.G. Ex. 25
at 73 - 74. Petitioner performed this operation because
he suspected that Patient H had suffered a recurrence of
colon cancer. I.G. Ex. 11 at 8 - 9; I.G. Ex. 25 at 73 -
74. ‘(In fact, subsequent pathological studies were
negative for recurrence of cancer. I.G. Ex. 11 at 8 - 9;
I.G. Ex. 25 at 74. Petitioner erred in performing major
surgery to remove suspected recurrent cancer without
first verifying that, in fact, cancer had recurred. Tr.
at 208, 217.

c. Patient Cc

In October 1984, Petitioner performed a prostatectomy
(removal of the prostate gland) on Patient c. I.G. Ex.
11 at 10 - 11; Tr. at 223. His purpose in doing so was
to enable the patient to pass urine. I.G. Ex. 11 at 10.
Petitioner erred in performing the prostatectomy, because
there were far less drastic procedures available which
would have accomplished the intended result of enabling
the patient to pass urine. Tr. at 221 - 223, 226.

5. Petitioner's misjudgments in deciding whether
to perform surgery

Several of the cases which I have discussed so far share
a common feature. In more than one instance, Petitioner
performed surgery without properly assessing the need for
the surgery and without weighing the benefits that his
patient might obtain from the surgery as opposed to the
risks that the patient might encounter. The I.G. proved
that, in one additional case involving Patient JB,
Petitioner decided to perform elective surgery under
circumstances where such surgery was wholly
inappropriate. Fortunately for the patient, that
decision was rescinded.

Patient JB was first admitted to Page Memorial on May 14,
1991, suffering from shortness of breath. I.G. Ex. 1 at
8, 15 - 16. Patient JB had a history of several serious
conditions, including diabetes, congestive heart failure,
and kidney failure. Id. As of the May 14, 1991
admission, Patient JB was experiencing kidney failure.
I.G. Ex. 1 at 8; Tr. at 456.
22

The patient's kidney failure was a hazardous condition.
I.G. Ex. 25 at 200 ~ 202. During the course of the May
14, 1991 hospitalization, Petitioner did not treat
Patient JB for his kidney failure. Tr. at 272, 466.
However, it was determined during the course of the
hospitalization that the patient had gallstones. Tr. at
458 - 459. Petitioner scheduled the patient to be
readmitted to Page Memorial for elective gall bladder
surgery at a date subsequent to the patient's discharge
from the May 14, 1991 hospitalization. I.G. Ex. 1 at 9,
43, 66; Tr. at 430.

Patient JB returned to Page Memorial on May 28, 1991 for
gall bladder surgery. I.G. Ex. 1 at 67, 73. As of this
second admission, the patient's kidney failure had
worsened. I.G. Ex. 1 at 67. Patient JB did not feel up
to having gall bladder surgery and was discharged. Id.
Petitioner did not treat the patient's kidney failure
during this second hospitalization. See id.

Petitioner demonstrated extraordinarily poor judgment in
deciding to schedule Patient JB for elective gall bladder
surgery, and in ignoring the patient's kidney failure.
I.G. Ex. 25 at 199 - 200, 202 - 204. The patient's
gallstones were not a life-threatening condition. Id.
The patient was suffering from other conditions that were
hazardous, especially kidney failure. Id. Patient JB
was an extremely poor risk for elective surgery. Surgery
might have exacerbated the patient's kidney failure. Id.
Page Memorial lacked the facilities to treat critical
kidney failure. Tr. at 464 - 465. There is a strong
possibility that Patient JB might not have survived gall
bladder surgery, in light of his poor health and the
absence of critical care facilities at Page Memorial.

Tr. at 471.

Petitioner argues that he did not admit Patient JB to
Page Memorial for elective gall bladder surgery. He
asserts that he had decided not to perform surgery when
the patient presented himself for the second admission,
but that the documentation of the second admission
incorrectly shows the patient being admitted for such
surgery. I.G. Ex. 10 at 52 - 56, 61; Tr. at 678 - 679.
I do not find this explanation to be persuasive. The
documentation of the second admission plainly shows on
more than one page that the purpose of the admission was
for surgery. I.G. Ex. 1 at 67, 73. Moreover,
Petitioner's explanation begs the question. Given the
patient's state of health, Petitioner should not even
have considered performing elective surgery on the
patient, either as of the first hospitalization, or
thereafter. Petitioner should have addressed the
23

patient's life-threatening conditions, especially his
kidney failure.

F. Errors Petitioner committed in his medical
practice (Finding 6)

Petitioner committed serious errors in his practice of
medicine in cases not involving surgery. These errors
included incorrect or incomplete diagnoses and

administration of improper treatments and medications.

1. Patient LO

Petitioner's mistreatment of Patient LO began at the
inception of his treatment of the patient at Page
Memorial. Petitioner attended to a minor problem without
identifying or investigating a potentially life-
threatening neurological problem. Tr. at 442 - 444.

That mistreatment continued throughout the patient's
hospitalization. Petitioner failed to assess and treat
properly the patient's neurological problem as it
progressed. Petitioner did not order appropriate tests
to establish the cause of the patient's problem until
after the patient's condition had deteriorated
significantly. See Tr. at 929. He treated the patient's
condition without knowing its cause, and without knowing
what medications were appropriate to treat the condition.
See id. The medications that Petitioner ordered be
administered to the patient were contraindicated. The
likely result of Petitioner ordering that contraindicated
medications be administered to Patient LO was that
Petitioner made the patient's condition worse. Tr. at
447 - 448.

Patient LO was seen at Page Memorial's emergency room on
June 16, 1991. I.G. Ex. 6 at 11. She was complaining of
shortness of breath, numbness in her left arm, and rectal
bleeding from hemorrhoids. Id. The patient was
experiencing atrial fibrillation (an abnormal quivering
of the top chambers of the patient's heart). Tr. at 429.
Patient LO's left arm numbness was an indication that the
patient might have been experiencing a transient ischemic
attack (TIA), a deficiency in the supply of blood to the
patient's brain. Tr. at 425 - 426. A TIA can progress
into a full-blown stroke, if left untreated, which can
cause death to brain tissue. Id.

Petitioner treated the patient's hemorrhoids, and he
hospitalized her in order to deal with her atrial
fibrillation. However, Petitioner did not perform a
neurological examination to evaluate Patient LO's left
24

arm numbness, nor did he order tests to evaluate the
numbness. Tr. at 426 - 427.

On June 21, 1991, while hospitalized, Patient LO showed
additional signs of neurological problems. The patient
became unresponsive for three to four minutes, and
Petitioner recorded in his treatment notes that the
patient was showing signs of an additional TIA. I.G. Ex.
6 at 33; Tr. at 434 - 435. Petitioner ordered that the
patient be administered anticoagulant medications. I.G.
Ex. 6 at 9 - 10, 34; Tr. at 436. The following day, the
patient experienced additional neurological signs,
including facial palsy and left arm weakness. Tr. at
438. These were signs that the patient was experiencing
a stroke. Id. Petitioner addressed these additional
neurological signs by ordering that the patient be
administered intravenous anticoagulants. Tr. at 438 -
439. The patient's signs of a stroke continued unabated.
Tr. at 439. It was not until June 24, 1991, that
Petitioner ordered that a CAT scan (also referred to in
the transcript of the hearing as a "CT scan") be
performed on Patient LO. Tr. at 439 - 440; see Tr. at
448. The CAT scan revealed that the patient had suffered
a parietal lobe hematoma on the right side of her brain.
Tr. at 441.

Patient LO's neurological signs of facial palsy and left
arm weakness were consistent with either a thrombotic
stroke (a stroke caused by a blockage of the supply of
blood to a portion of a patient's brain) or hemorrhagic
stroke (a stroke caused by bleeding within the brain).
Tr. at 447. The CAT scan which Petitioner ordered
performed on June 24, 1991 showed that Patient LO had
suffered a hemorrhagic stroke. Tr. at 447 - 448.

Because anticoagulants exacerbate bleeding, they must not
be administered to a patient who is showing signs of
having suffered a stroke, until a CAT scan establishes
the cause of the stroke. Tr. at 448. In this case,
Petitioner ordered a CAT scan of Patient LO several days
after his initiation of anticoagulant therapy. Id. The
anticoagulants that Petitioner ordered be administered to
Patient LO were contraindicated by her condition.
Administration of these medications to the patient
probably made the patient's condition worse, because they
could have increased the bleeding in the patient's brain.
Tr. at 447 - 448. Petitioner would have known not to
25

administer anticoagulants to Patient LO had he ordered a
CAT scan of the patient early in her treatment.

2. Patient AM

Petitioner failed to address Patient AM's critical blood
sugar and fluid imbalances with available modern
techniques, which led to a rapid deterioration of the
patient's condition. Although Patient AM was gravely ill
on her admission to Page Memorial, she was conscious at
that time. She left the hospital in an irreversible
coma. See Tr. at 819.

Patient AM was hospitalized at Page Memorial under
Petitioner's care from November 20 - 21, 1992. I.G. Ex.
5 at 9 - 10. She was then transferred by helicopter to
the University of Virginia Hospital at Charlottesville,
Virginia. Id.; Tr. at 819. The patient's condition at
the time of her admission to Page Memorial was life
threatening. Tr. at 475. When Petitioner admitted the
patient to Page Memorial, she was suffering from
pneumonia. Tr. at 473. She was a chronically sick,
frail, individual whose medical problems, in addition to
pneumonia, included diabetes, septicemia (an infection in
her bloodstream), and fluid accumulation as a consequence
of cirrhosis of the liver. I.G. Ex. 5 at 9 - 10; Tr. at
472 - 474, 482 - 483.

Tests taken at the time of Patient AM's admission to Page
Memorial established that the patient was suffering from
dangerously low blood sugar. Tr. at 477 - 478.
Petitioner treated this problem initially by ordering
that the patient be administered glucose intravenously.
Tr. at 478 - 479. This initial treatment had the
beneficial consequence of raising Patient AM's blood
sugar to an acceptable level. Id. Inexplicably,
Petitioner then ordered that the treatment be
discontinued, although he directed that access to the
patient's vein be maintained. Id. In lieu of
administering intravenous glucose, Patient AM's daughters
administered small quantities of sugar water orally to
patient AM. Tr. at 489. This treatment was totally
ineffective. Id. The patient's blood sugar dropped
dramatically. Tr. at 479 - 480. Eventually, Patient
AM's blood sugar became so low that she went into a coma.
Id.

Patient AM was suffering from a severe fluid imbalance.
Tr. at 481. As a consequence of fluid imbalance and
infection, she was in septic shock. Tr. at 482 - 483.
It is important to monitor the intake and elimination of
fluids to an individual who is in the condition that
26

Patient AM was in. Id. Petitioner could have monitored
Patient AM's elimination of fluids easily with a Foley
catheter, a device which is universally available to
physicians. Tr. at 484. He could have directed the
nurses who were monitoring the patient's condition to
record the intake and output of fluids by the patient.
Tr. at 485. There were additional monitoring techniques
available, as well. Tr. at 485 - 486. Petitioner used
none of these techniques. Rather, he asked the patient's
daughters to keep count of the number of diapers used by
the patient. Tr. at 485. This was an inadequate
substitute for the techniques of fluid monitoring that
were at Petitioner's disposal, and which were essential,
given the state of Patient aAM.'°

Petitioner asserts that Patient AM refused to have her
fluid output monitored by Foley catheter. Petitioner
reply brief at 8. However, there is nothing in the
record to show that Petitioner explained to the patient
the risks of not inserting a catheter.

Petitioner asserts that Patient AM had declared that she
did not want to be resuscitated. Petitioner reply brief
at 8. I do not find anything in the record which
supports this assertion. Furthermore, it is contradicted
squarely by Petitioner's decision to transfer the patient
after she became comatose. Statements in evidence from
Patient AM's daughters do not support Petitioner's
contention that the patient did not want to be
resuscitated. P. Exs. 29, 30. The daughters do not aver
that Patient AM had declared that she did not want to be
resuscitated. Id. Indeed, there is a suggestion to the
contrary in one of the declarations. See P. Ex. 30.

Finally, Petitioner contends that Patient AM did not want
to be transferred to another facility. Petitioner reply
brief at 8. However, Petitioner's decision to transfer

or not to transfer the patient is not at issue here. The
errors which Petitioner made in his treatment of Patient

‘0 The nursing progress notes for Patient AM show
that a Foley catheter was inserted on the morning of
November 21, 1992 at 9:50 a.m. I.G. Ex. 5 at 66. This
was done only five hours prior to the patient’s transfer
to the University of Virginia Hospital and after the
patient’s condition had deteriorated. I.G. Ex. 5 at 66 -
68.
27

AM were as avoidable at Page Memorial as they would have
been elsewhere.

3. Additional errors made by Petitioner in his
medical practice

In other cases, Petitioner made errors of judgment and
omission which are similar to those which he made in the
cases of Patients LO and AM. These include the
following.

a. Patient FB

On January 10, 1993, Patient FB was admitted to Page
Memorial under Petitioner's care, suffering from acute
respiratory distress and dehydration. I.G. Ex. 8 at 2, 7
- 8. Patient FB had a seriously weakened heart. Tr. at
501 - 502. Petitioner should have avoided administering
treatments to the patient that would increase the work
that the patient's heart would have to do. However,
Petitioner erroneously administered fluids to the
patient, and also erroneously administered medication
that slowed the patient's heartbeat. Tr. at 509 - 512.
As a consequence, Patient FB's condition deteriorated.
Petitioner then exacerbated the patient's problems by
administering a sedative, Valium, to the patient. Tr. at
510. Fortunately for the patient, a consultative
physician identified and properly treated the patient's
problems, essentially reversing the treatment that
Petitioner had provided to the patient. Tr. at 505 -
507.

b. Patient BB

On February 10, 1993, Patient BB was admitted to Page
Memorial under Petitioner's care, suffering from
shortness of breath. Petitioner treated this condition,
and, by February 15, 1993, the patient was no longer
short of breath. I1.G. Ex. 13 at 71. On February 16,
1993, Petitioner ordered that a thoracentesis, or chest
tap, be administered to the patient. Tr. at 516 - 517.

A thoracentesis consists of inserting a needle into a
patient's chest cavity, in order to extract fluid. Tr.
at 517. A thoracentesis may be appropriate for
therapeutic or diagnostic reasons. Tr. at 517. However,
it should not be performed unless there is a legitimate
need for it. The procedure can be risky. One possible
adverse consequence of a thoracentesis is that the
patient's lung may be punctured, which can result in the
lung collapsing. See Tr. at 518. In this case,
Petitioner erroneously performed the procedure without
first x-raying Patient BB's chest to determine whether it
28

was needed. Patient BB experienced a collapsed lung and
died in pain a few days later. I.G. Ex. 7 at 16; I.G.
Ex. 13 at 71; I.G. Ex. 25 at 259 - 260; Tr. at 518.

Petitioner argues that the I.G. acknowledges that, prior
to performing the thoracentesis, a chest x-ray had been
made of Patient BB. Petitioner reply brief at 9; see
I.G. proposed finding 274. From this, Petitioner
suggests that there existed clinical evidence to support
his performing the thoracentesis on Patient BB. In fact,
the x-ray discussed by the I.G. had been made on February
10, 1993, six days prior to the date when Petitioner
performed the thoracentesis. I.G. Ex. 7 at 77. The
I.G.'s point, which I find to be supported by the
evidence, is that Petitioner failed to do follow up
diagnostic studies, including an x-ray, before performing
the thoracentesis on Patient BB.

G. Petitioner's altering of records (Findings 7
and_11)

Deliberate altering of a medical record by a physician so
as to conceal the truth is misconduct of a high order of
magnitude. It puts other physicians at risk, because a
physician who relies on an altered record to make a
medical judgment about how to treat a patient risks
harming the patient. I.G. Ex. 25 at 263. It puts the
patient at risk, because that patient may be harmed by
incorrect treatments ordered on the basis of the altered
record. Id.

Petitioner altered Patient BB's hospital record.
Petitioner intended to conceal the fact that he had
performed a thoracentesis that contributed to the death
of Patient BB, without clinical evidence that woulda
justify performing the procedure. Petitioner offers a
dishonest explanation for altering the record.

Petitioner admits altering the record. I.G. Ex. 13 at 70
- 72; Tr. at 966 - 968. Petitioner knew that the
alteration would deceive a reviewer. Tr. at 968. In the
progress note that Petitioner wrote on February 15, 1993,
Petitioner made the following statement: "No S.O.B. -
Has good appetite." I.G. Ex. 13 at 71. At some point
after Petitioner performed the thoracentesis on Patient
BB, Petitioner altered this record to read: "More S.O.B.
today - Has good appetite." I.G. Ex. 13 at 72.
Petitioner made the alteration by changing the letter "N"
in "No" to "M," by adding the letters "re" to the end of
the word, and by inserting the word "today" immediately
after the acronym "S.0.B." A reviewer would not know
29

from reading the progress note that Petitioner had
altered it.

The plausible explanation for this alteration is that
Petitioner was attempting to mislead reviewers into
believing that his decision to perform the thoracentesis
on Patient BB was medically justified. After Patient
BB's lung collapsed, the patient suffered greatly and
died in pain. I.G. Ex. 25 at 259. The episode of
Patient BB's treatment and death became an issue for
investigation by the Page Memorial medical staff. Id.

Petitioner now offers a fanciful and self-serving
explanation for altering the record. According to
Petitioner, he observed Patient BB twice on February 15,
1993. He claims that, when he first saw the patient, the
patient was not short of breath. However, according to
Petitioner, at the second encounter Patient BB had become
more short of breath. Petitioner asserts that he altered
the record in order to depict his observation that
Patient BB had become more short of breath at the second
observation on February 15, 1993. Tr. at 840 - 842.

If, in fact, Petitioner had wanted to amend his progress
note to reflect a change in the patient's condition, he
simply could have added a statement to that effect.

There are nearly two empty lines in the record between
the progress note and Petitioner's signature in which
Petitioner could have amended the progress note to show a
deterioration in the patient's condition. I.G. Ex. 13 at
71.

Moreover, Petitioner appears not to have offered this
explanation at a time when, assuming it to be legitimate,
he should have offered it. Petitioner's altering of
Patient BB's record is the event which led to
Petitioner's resignation from the staff of Page Memorial
in March 1993. I.G. Ex. 20. The minutes of the staff
meeting at which Petitioner resigned do not suggest that
Petitioner offered the explanation for the alteration
which he now offers. Id. I am certain that if, in fact,
Petitioner altered Patient BB's record in an innocent
attempt to document a change in the patient's condition,
as he now asserts to be the case, he would have so
explained the alteration to Page Memorial medical staff
when his privileges were at stake.

Furthermore, Petitioner's purported justification for the
way in which he altered this record is belied by the fact
that he knew the correct way to amend a record.
Petitioner knew that the correct way to amend a record
was to draw a line through the words he wished to amend,
30

to make a change above the line, and to initial that
change. Tr. at 961 - 963. In February 1993, Petitioner
would have been especially sensitive to the correct way
to amend a medical record. There had been problems
involving the way Petitioner made records which predate
the incident that I describe here. In 1992, Page
Memorial medical staff had directed Petitioner to take a
course in medical records keeping. Tr. at 955 - 958.
The course was taught by Petitioner's attorney, at
Petitioner's expense. Tr. at 959. That Petitioner knew
the right way to amend a record is underscored also by
the fact that Petitioner made an amendment to his
progress note of February 16, 1993, using the prescribed
form (this change appears at the bottom right-hand corner
of the same page which contains the February 15, 1993
progress note). I.G. Ex. 13 at 71.

H. Petitioner's unwillingness to accept full
responsibility for all of his errors and
misconduct (Finding 11)

As I discuss below, Petitioner has accepted
responsibility for some of his errors. But, Petitioner
continues to deny responsibility for major errors and
misconduct. In this decision, I have discussed several
instances where Petitioner continues to deny
responsibility for major errors in judgment and
misconduct. It is useful to summarize them here because,
when Petitioner's denials are considered collectively,
they establish a continuing tendency on Petitioner's part
to refuse to accept responsibility for misconduct and to
learn from this misconduct. These instances include the
following.

1. Patient A

In his testimony concerning Patient A, Petitioner asserts
that it was necessary to operate on the patient at Page
Memorial because of signs that the patient had possibly
sustained a ruptured aneurysm. Tr. at 883 - 884.
However, as I discuss at Part IV.D.1. of this decision,
this contention is not supported by the weight of the
evidence. The patient could have been, and should have
been, transferred to another facility.

2. Patient RB
Petitioner continues to assert that he was unable to

reinforce staple lines in Patient RB during the first
surgery he performed on the patient, due to lack of
31

usable tissue. As I discuss in Part IV.E.1. of this
decision, that assertion is not credible.

3. Patient IW

Petitioner continues to argue that he performed adequate
studies of Patient IW's peripheral circulation, prior to
performing surgery on Patient IW. Tr. at 770 - 772;
Petitioner reply brief at 4. However, as I discuss at
Part IV.E.2. of this decision, the preponderance of the
evidence is that Petitioner failed to perform adequate
studies of the patient's circulation. Petitioner's
failure to perform these studies may have resulted in his
performing inadequate surgery on the patient during her
first visit to Page Memorial, and that in turn may have
triggered the chain of events leading to her two cardiac
arrests and eventual death.

4. Patient JB

Petiioner continues to assert that he did not intend, as
of the second hospitalization of this patient, to perform
elective gall bladder surgery on the patient. However,
as I discuss at Part IV.E.5. of this decision, the
evidence shows that Petitioner admitted the patient for
the purpose of performing the surgery. Furthermore,
Petitioner's assertion evades the point that Petitioner
should never have considered performing the surgery.

5. Patient BB

Petitioner continues to deny that he altered the records
of Patient BB in order to mislead reviewers into
believing that Petitioner had developed adequate clinical
evidence for performing a thoracentesis on the patient.
As I discuss at Part IV.G., this denial is not credible.

I. Petitioner's efforts to shift responsibility
for his errors to other individuals (Findings 8
and 12)

In some instances, Petitioner has attempted to shift
responsibility for his errors to other individuals. This
tendency is disturbing, because it suggests again that
Petitioner has not earned the full lesson taught by his
errors. Examples of this tendency to attempt to shift
responsibility are as follows.

1. Patient A

In the case of Patient A, Petitioner argues that he
received a second opinion over the telephone which
32

supported his decision to operate on the patient. That
is true. But, the physician who supplied that opinion
relied on the information communicated by Petitioner.
Although I do not find that Petitioner attempted to
mislead that individual, it is evident that the opinion
Petitioner received was not an independent assessment of
the patient's condition which would have justified
Petitioner's decision to proceed with aneurysm surgery.

2. Patient RB

In the case of Patient RB, Petitioner asserts that he
received special privileges from the Page Memorial chief
of staff to perform the stricture removal surgery.
However, Petitioner bore responsibility for assessing the
patient's condition, the need for surgery, and the
suitability of the facilities for such surgery.

J. Petitioner's acknowledgement that he has
committed errors (Finding 9)

Petitioner acknowledges committing some errors and
accepts responsibility for these errors. This is
evidence that Petitioner recognizes judgment failures and
errors that he committed in the past and Petitioner shows
a capacity on his part to learn from them. Some of the
more significant acknowledgements of error by Petitioner
are as follows.

1. Patient LO

In the case of Patient LO, which I discuss above, at Part
IV.F.1. of this decision, Petitioner admits that he erred
in not ordering that a CAT scan be performed, before

administering anticoagulants to the patient. Tr. at 929.

2. Patient IW

In the case of IW, which I discuss above, at Part IV.E.2.
of this decision, Petitioner now admits that he erred in
permitting the nurse anesthetist to administer anesthesia
to the patient without Petitioner's supervision. Tr. at
782. ,

3. Patient JJ

In the case of JJ, which I discuss above, at Part
IV.E.4.a. of this decision, Petitioner now admits that he
made a "terrible" mistake in commencing surgery on the
wrong hip. Tr. at 934. Petitioner admits also that he
was responsible for the failure to have x-rays of the
patient's hip available in the operating room, prior to
33

commencement of surgery on the patient. Tr. at 934 -
936.

K. Petitioner's attitude towards his patients and
his practice, and his attempts to comply with
professionally recognized standards of care
(Findings 9 and 10)

Petitioner proved that, notwithstanding the evidence of
his errors and misconduct, he is an individual who cares
deeply about his patients. Petitioner frequently has
made extraordinary and unselfish efforts on his patients'
behalf. P. Exs. 49, 55. Petitioner's dedication to the
welfare of his patients is reciprocated by the support
and loyalty that his patients have shown for him. Tr. at
589 - 646.

While it is reasonable to conclude that a physician who
is indifferent to the welfare of his patients is not
trustworthy to provide care, it does not necessarily
follow that a physician who is a dedicated practitioner
is trustworthy to provide care. Nor is the fact that a
physician is supported by members of his or her community
necessarily a basis for finding that the physician is
trustworthy. A physician may be dedicated to his
patients, and supported by the members of his or her
community, and nonetheless not be trustworthy. A
physician may have an excellent rapport with his patients
but may not be capable of providing care that meets
professionally recognized standards of health care.

The significance of the evidence about Petitioner's
attitude and the support for him shown by his patients is
that it proves that Petitioner is motivated to provide
care that meets professionally recognized standards of

"The I.G. alleges that Petitioner operated on the
wrong hip to the extent that he dissected tissue down to
the level of the joint capsule and directed the surgical
assistant to dislocate the hip. According to the I.G.,
it was only when the assistant refused this directive
that it became apparent to Petitioner that he was
operating on the wrong hip. Petitioner vigorously
disputes this allegation. He asserts that he discovered
his error much earlier in the procedure, after he had
penetrated down to the level of the patient’s fascia, but
before he had reached the joint capsule. The I.G.’s
evidence is persuasive. However, Petitioner has at least
admitted the seriousness of his error in operating on the
wrong hip.
34

health care. I am satisfied from this evidence that
Petitioner is willing to provide such care.

Petitioner has conformed his practice with professionally
recognized standards of health care, albeit in an office
setting, and not in the context of hospital-based
surgery. Petitioner has not performed surgery at Page
Memorial since he resigned from its medical staff in
March 1993. Tr. at 711. He has continued to provide
care to patients at his office. Petitioner's office
practice includes performing a number of minor surgeries,
such as removals of skin lesions, and routine biopsies.
Id.

Petitioner's license to practice medicine in Virginia was
placed on probation by order of the Virginia Board of
Medicine, effective November 11, 1993. I.G. Ex. 17. In
determining to put Petitioner's license on probation, the
Virginia Board of Medicine made findings concerning many
of the cases which I have addressed in this decision.
Although I do not rely on these findings, I note that
they are consistent with the Findings which I have made
concerning the manner in which Petitioner conducted his
practice of medicine.

One provision of the order placing Petitioner's license
on probation was to direct that Petitioner's surgical
practice be audited at least monthly by an approved
board-certified general surgeon. I.G. Ex. 17 at 12.
Petitioner complied with this requirement. The surgeon
who reviewed Petitioner's practice, Dr. Mansfield,
monitored Petitioner's practice for a period of 19
months. Tr. at 706. Petitioner cooperated throughout
this period. Id. Petitioner made all of his office
records available for review by Dr. Mansfield and also
for review by State inspectors. Tr. at 706 - 707.
Petitioner accepted suggestions that were made by Dr.
Mansfield concerning Petitioner's practice. Tr. at 710 -
711. During the 19-month period that Petitioner was
monitored by Dr. Mansfield, Petitioner conformed his
office practice to professionally recognized standards of
health care.’ On June 27, 1995, the Virginia Board of
Medicine ordered that Petitioner's probation be

" There is evidence that, shortly prior to the
commencement of Dr. Mansfield’s review, Petitioner
performed hernia surgeries in his office that should not
have been performed in that setting. However, Dr.
Mansfield counseled Petitioner to cease performing such
surgeries in his office, and Petitioner complied.
35

terminated and ordered additionally that Petitioner's
license to practice medicine be restored. P. Ex. 54.

Since November 1993, Petitioner has completed numerous
courses in continuing medical education. P. Exs. 37, 50.
I cannot conclude from Petitioner's completion of these
courses that he has absorbed all of the information that
the courses imparted, and that he has thereby improved
his skills as a practitioner. However, it is reasonable
to infer from Petitioner's diligence in completing these
courses that he has sought to improve his professional
skills.

Vv. The need for a three-year exclusion (Findings 13 and
14

The I.G. rests her argument that I should impose a
lengthy exclusion against Petitioner on the evidence
establishing that Petitioner committed egregious errors
and misconduct and on his refusal to acknowledge having
committed all of these errors. Petitioner rests his
argument that I should not impose any exclusion against
him on the evidence which shows that Petitioner cares
deeply about the welfare of his patients and that he has
conformed his office practice to professionally
recognized standards of care.

I would impose a very lengthy exclusion against
Petitioner if I considered only the evidence relied on by
the I.G. That evidence depicts a practitioner who is
prone to making gross misjudgments about the kind of care
to provide to his patients and who is prone to committing
basic errors in his providing of care. That evidence
depicts also a practitioner who does not always accept
responsibility for his errors, who attempts to shift
responsibility for his errors to other individuals, and
who has attempted, dishonestly, to cover up some of his
errors.

By the same token, the evidence relied on by Petitioner
would, if considered in isolation, suggest that
Petitioner is a trustworthy provider of care. I would
not impose an exclusion against Petitioner if I
considered only this evidence.

I draw several conclusions about Petitioner's
trustworthiness. First, Petitioner has demonstrated a
flawed decision making process with hospitalized patients
which has led him, consistently, into making egregious
errors in the management of his patients' care. The
frequency and seriousness of these errors is powerful
36

evidence that Petitioner manifests a continuing tendency
to make such errors, I am not persuaded by Petitioner's
recent compliance with professionally recognized
standards of health care in his office that he would not
continue to commit such errors if he were to resume his
full practice, including performing surgery in a hospital
setting.”

Second, Petitioner's unwillingness to accept
responsibility for all of the errors and misconduct he
committed proves that Petitioner has not yet learned the
full lesson taught by these errors and misconduct. This
reinforces my conclusion that Petitioner did not show
that he has eliminated his tendency to make gross
judgment errors in his treatment of hospitalized
patients.

Third, Petitioner's devotion to his patients, coupled
with his compliance with conditions imposed on him by the
Virginia Board of Medicine, proves that he is trying to
overcome his tendency to commit errors. To an extent,
that evidence is reinforced by the fact that Petitioner
has acknowledged that he has made some judgment errors in
the past.

An exclusion of three years takes into account this
contrasting evidence. It provides sufficient time so
that Petitioner may continue to reflect on and learn from
his past errors. It provides protection to program
beneficiaries and recipients during this period of time.
I have not imposed an exclusion of more than three years
because Petitioner should be able to fully reform his
practice within three years. An exclusion of more than
three years would be punitive, considering Petitioner's
attitude towards his patients and his attempts, so far,
to reform his practice."

3 I do not have authority to exclude a practitioner
from participating in some aspects of federally funded
health care programs, but not others. Walter J.
Mikolinski, Jr., DAB 1156 (1990). Thus, I may not
exclude Petitioner from claiming reimbursement for care
that he provides in a hospital, but permit him to claim
reimbursement for care that he provides in his office.

An exclusion of three years is consistent with
the recommendation that MSVRO made to the I.G. I.G. Ex.
15 at 1, 48 - 50.
37

Throughout this case, Petitioner has asserted that there
exists a shortage of physicians in Page County, Virginia
and that the population of that county will be deprived
of needed professional care by his exclusion. Page
County is a county with a population of less than 70,000.
The Act presumes that, in such a county, there is a
shortage of medical professionals. Act, section

1156(b) (5). However, the fact that there exists a
shortage of medical professionals in Page County, or even
the possibility that Page County might be deprived of the
needed services of a surgeon by virtue of Petitioner's
exclusion, is not a sufficient basis to reduce the
exclusion in this case. The remedial purpose of the Act
to protect beneficiaries and recipients from an
untrustworthy provider would be defeated if I were not to
exclude Petitioner. In this case, the need for
protection supersedes any need for medical professionals
that may exist in Page County.

The fact that I have sustained an exclusion for three
years means that Petitioner will be eligible to apply for
reinstatement at the end of the three-year exclusion
period. It does not mean that the I.G. must reinstate
Petitioner, should Petitioner apply for reinstatement.
The I.G. has authority to accept or not to accept an
application for reinstatement. 42 C.F.R. § 1001.3002.
Evidence that Petitioner has failed, during the period of
his exclusion, to comply with professionally recognized
standards of health care, could be a basis for the I.G.
to deny reinstatement to Petitioner. Id.

VI. Conclusion

I conclude that the I.G. has authority to exclude
Petitioner. I sustain an exclusion of three years.

/s/

Steven T. Kessel
Administrative Law Judge
